Exhibit 10.45

LOGO [g15951g51i30.jpg]

46600 Landing Parkway

Fremont, California 94538

P. 408.240.8300

F. 408.321.0293

www.rackable.com

January 29, 2008

Mr. Doug King

 

Re: Position on the Board of Directors of Rackable Systems, Inc. (“Rackable
Systems”)

Dear Doug:

I am very happy to offer you a position on the Board of Directors of Rackable
Systems (the “Board”).

All members of Rackable Systems’ Board receive an annual cash retainer of
$45,000 paid quarterly. Additional cash retainers are paid to Board members who
serve as chairman or members of Board committees.

In addition, upon appointment to the Board you will be granted a non-statutory
stock option to purchase 30,000 shares of Rackable Systems’ common stock. This
option will vest over a four year period commencing on the date of your
appointment, with 1/48th vesting per month of service. In addition, all Board
members are granted a stock option to purchase 2,833 shares of Rackable Systems’
common stock upon their re-election to Board at each year’s annual stockholders
meeting.

Rackable Systems will also reimburse you for your travel expenses in attending
Board and committee meetings.

If the terms of this letter are acceptable to you, please confirm to me your
willingness to serve on Rackable Systems’ Board. Upon your agreement, I will
submit your nomination to the Board for formal consideration. We look forward to
your favorable reply.

 

Very truly yours, RACKABLE SYSTEMS, INC. By:  

/s/    Gary Griffiths

  Gary Griffiths   Chairman Nominating and Corporate   Governance Committee